SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 PureSpectrum, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 74624D102000 (CUSIP Number) November 10, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) SCHEDULE 13G CUSIP No.74624D102000 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON First New York Securities LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% TYPE OF REPORTING PERSON BD SCHEDULE 13G CUSIP No.74624D102000 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dimitrios Balodimas 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.74624D102000 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Thomas F. Donino 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.4% TYPE OF REPORTING PERSON IN Schedule 13G Item 1(a). Name of Issuer: PureSpectrum, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 340 Eisenhower Dr., Suite 610 Savannah, Georgia 31406 Item 2(a).Name of Person Filing: (1)First New York Securities LLC (“FNYS”) (2)Dimitrios Balodimas.Mr. Balodimas is a Partner of FNYS. (3)Thomas F. Donino.Mr. Donino is a Partner of FNYS. Item 2(b). Address of Principal Business Office or, if None, Residence: (1)First New York Securities L.L.C. 90 Park Avenue , 5th Floor New York, NY10016 (2)Dimitrios Balodimas c/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 (3)Thomas F. Donino c/o First New York Securities L.L.C. 90 Park Avenue, 5th Floor New York, NY10016 Item 2(c). Citizenship: First New York Securities L.L.C. New York Dimitrios BalodimasUnited States Thomas F. DoninoUnited States Item 2(d). Title of Class of Securities: Common Stock, par value $.0001 per share Item 2(e). CUSIP Number: 74624D102000 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ¨ A non-U.S. institution in accordance with §240.13d-1(b)(ii)(J) (k) ¨ Group, in accordance with §240.13d-1(b)(ii)(K) Item 4. Ownership. (a) Amount beneficially owned: First New York Securities L.L.C.400,000 Dimitrios Balodimas1,255,6001 Thomas F. Donino9,583,5502 (b) Percent of class3: First New York Securities L.L.C.0.2% Dimitrios Balodimas0.5% Thomas F. Donino4.4% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 1 Excludes 50,000 shares owned by First New York Securities L.L.C. as to which the reporting person disclaims beneficial owenership. 2 Excludes 350,000 shares owned by First New York Securities L.L.C. as to which the reporting person disclaims beneficial owenership. 3 Percentages are based on 215,455,090 shares of Common Stock outstanding as disclosed by the issuer. First New York Securities L.L.C.0 Dimitrios Balodimas1,255,600 Thomas F. Donino9,583,5504 (ii) Shared power to vote or to direct the vote: First New York Securities L.L.C.400,000 Dimitrios Balodimas50,0005 Thomas F. Donino350,0005 (iii) Sole power to dispose or to direct the disposition of: First New York Securities L.L.C.0 Dimitrios Balodimas1,255,600 Thomas F. Donino9,583,550 (iv) Shared power to dispose or to direct the disposition of: First New York Securities L.L.C.400,000 Dimitrios Balodimas50,0005 Thomas F. Donino350,0005 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. 4 Includes shares held in custody by Thomas F. Donino for Alyson and Brittany Donino (Thomas F. Donino’s children) and shares held by Loren Donino (Thomas F. Donino’s wife). 5 Although Mr. Balodimas and Mr. Donino are both Partners in First New York Securities L.L.C., they do not make joint investment decisions with respect to this issuer. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 16, 2010 FIRST NEW YORK SECURITIES LLC By: /s/ Harris Sufian Name: Harris Sufian Title: Managing Member /s/ Dimitrios Balodimas Dimitrios Balodimas /s/ Thomas F. Donino Thomas F. Donino
